CONFESSION OF ERROR
PER CURIAM.
As properly conceded by the State, the defendant is entitled to credit for the prison time served on the previous split sentence prior to the revocation of the defendant’s community control. See Cozza v. State, 756 So.2d 272 (Fla. 3d DCA 2000); Tribue v. State, 682 So.2d 196 (Fla. 3d DCA 1996). Accordingly, we reverse the order denying postconviction relief and remand for the trial court to make the appropriate correction to the defendant’s sentence.
Reversed and remanded.